United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1156
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Cleo Dominique Miller

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                          Submitted: November 11, 2019
                              Filed: March 2, 2020
                                  [Unpublished]
                                 ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Cleo Dominique Miller possessed a loaded firearm when he was arrested in
Council Bluffs, Iowa. Miller pleaded guilty to the state offense of carrying weapons,
in violation of Iowa Code § 724.4(1). A federal grand jury later charged him with
being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). Miller pleaded guilty to the federal offense. Varying downward from the
advisory Guidelines range of 57 to 71 months, the district court1 sentenced him to 51
months’ imprisonment.

       Miller argues that the district court erred in applying the sentencing
enhancement for using or possessing a firearm in connection with another felony
offense. See U.S. Sentencing Guidelines § 2K2.1(b)(6)(B). He contends that the
enhancement does not apply when the underlying offense is essentially identical to
the federal offense, but rather applies only when the firearm possession aids or
advances separate conduct. We rejected this argument in United States v. Walker,
771 F.3d 449, 451-53 (8th Cir. 2014), which held that the Iowa offense for carrying
weapons in violation of Iowa Code § 724.4(1) constitutes another felony offense for
purposes of Guidelines § 2K2.1(b)(6)(B). Walker controls here, and we thus
conclude that the district court properly applied the enhancement. See United States
v. Manning, 786 F.3d 684, 686 (8th Cir. 2015) (“A panel of this Court is bound by
a prior Eighth Circuit decision unless that case is overruled by the Court sitting en
banc.” (quoting United States v. Wright, 22 F.3d 787, 788 (8th Cir. 1994))).

       Miller also argues that his sentence is substantively unreasonable. He claims
that the district court gave undue weight to the circumstances of the offense and his
history of domestic violence, while giving inadequate weight to his positive family
relationships and his cooperation during the arrest. We conclude that the district
court did not commit a clear error of judgment in deciding the weight to accord the
sentencing factors. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009)
(en banc) (“A district court abuses its discretion when it . . . considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
(internal quotation marks and citation omitted)); see also United States v. King, 898


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                         -2-
F.3d 797, 810 (8th Cir. 2018) (“The district court’s decision not to weigh mitigating
factors as heavily as [the defendant] would have preferred does not justify reversal.”
(internal quotation marks and citation omitted)). The sentence is thus not
substantively unreasonable.

      The judgment is affirmed.
                     ______________________________




                                         -3-